Citation Nr: 0513762	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellants represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Appellants



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1991, including service in Southwest Asia from 
August 1990 to March 1991.  The service records show that he 
was awarded a Combat Infantryman's Badge.  The appellants are 
the surviving parents of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the RO.  

The Board issued a decision denying the appeal in December 
2001; however, that decision was vacated in July 2003 to 
afford the appellants an opportunity to appear at a hearing.  

The appellants appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in February 2003.  A transcript of that hearing is of record.  

This case was remanded by the Board in July 2003 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996; the cause of the 
veteran's death as shown on the death certificate was that of 
gunshot wound to the chest, acute hemorrhage exsanguinated 
from injury and perforation of the left lung.  

2.  At the time of the veteran's death, service connection 
was in effect for peptic dyspepsia with history of duodenal 
ulcer, rated as 10 percent disabling.  

3.  A service-connected disability did not cause, aid or lend 
assistance to the production of death, accelerate death, or 
otherwise render the veteran materially less capable of 
resisting the effects of the primary cause of death.  

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.  



CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute in producing the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a claimant in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in May 2004, the RO notified the appellants 
of the evidence needed to substantiate their claim and 
offered to assist them in obtaining any relevant evidence.  
The letter gave notice of what evidence the appellants needed 
to submit and what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Because this case was 
pending when the VCAA was enacted, the notice was provided 
after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the claimant was not prejudiced 
by the lack of notice.  Pelegrini v. Principi, at 120, 122-
124.  The required VCAA notice was ultimately provided by the 
RO in the May 2004 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the appellants of the evidence 
they needed to submit.  The RO specifically requested that 
the appellants provide it with enough information about 
records to support the claim so that they could request them 
from the person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellants' claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the appeal.  

The Board finds that the appellants have been provided with 
the required notice and that all indicated development has 
been completed.  Hence, no further notice or assistance to 
the appellants is required to fulfill VA's duty to assist 
them in the development of the claim.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).  




Factual Background

A careful review of the service medical records shows that 
they do not reflect complaints, findings or diagnosis of a 
psychiatric disorder.  A September 1991 service medical 
record indicates that the veteran had no current medical 
problems.  

A May 1993 VA examination report indicates that psychiatric 
examination was negative.  

In a June 1993 rating decision, service connection was 
established for peptic dyspepsia with history of duodenal 
ulcer and a 10 percent evaluation was assigned effective on 
December 21, 1991.  

The death certificate indicates that the veteran died on 
April [redacted], 1996.  The immediate cause of death was noted to be 
that of gunshot wound to the chest and acute hemorrhage, 
exsanguinated from injury to the head of the aorta and 
perforation of the left lung.  The veteran was dead on 
arrival at the Tazewell Community Hospital.  

A newspaper article dated on April 22, 1996, reports that a 
shopper at Wal-Mart stated that the veteran came out of the 
store "with that gun, waving it around."  The article 
states that unconfirmed reports indicated that the veteran 
was "waving a semi-automatic pistol around" in the parking 
lot.  

The police reportedly responded to requests for help and a 
chase ensued.  Other eyewitnesses said the veteran "was 
firing at police cars all the way from the Wal-Mart."  
Another eyewitness reported that the veteran left his vehicle 
and put his gun in the face of another man who had been in 
another vehicle.  A police officer fired two shots which hit 
the veteran.  

An autopsy report dated in April 1996 indicates that the 
pathological diagnoses were those of two gunshot wounds fired 
from a greater distance than contact on close range; there 
was a gunshot wound to the left side of the chest and a 
gunshot wound to the left back.  

The toxicology report indicates that the veteran's blood was 
drawn on April 24, 1996, and the blood ethanol was 0.12 
percent by weight by volume.  

In a July 2000 statement, the appellants stated that the 
veteran's death was directly related to his military service 
in the Gulf War.  The appellants stated that the veteran was 
not the same when he returned from service.  

In a July 2000 letter to their Senator, the appellants stated 
that, before joining the military, the veteran was a healthy 
and active young man.  They reported that, after he joined 
the Army and completed a tour of duty in Saudi Arabia during 
Operation Desert Storm, the veteran's life had completely 
changed.  They indicated that the veteran's demeanor changed 
and he returned as a saddened, withdrawn and depressed 
individual.  He was short-tempered and suffered from severe 
flashbacks.  

At a hearing before the RO in November 2000, the veteran's 
mother stated that, after the veteran returned from the Gulf 
War, he was very aggravated and his whole personality had 
changed.  She indicated that the veteran did not care if he 
lived or died.  She stated that he had the attitude that, if 
you said something to him and he did not like you, he was 
ready to kill you.  

The veteran's mother stated that he had a love for guns.  She 
stated that the veteran started buying guns when he was in 
service.  She also stated that the veteran did not get along 
with others and had nightmares.  She stated that the veteran 
became a racist and joined the Ku Klux Klan.  

The veteran's father testified that he heard what had 
happened at Wal-Mart from a man who witnessed the events.  He 
stated that the witness indicated that on the day the veteran 
was killed, the veteran took two guns and went to a Wal-Mart 
in Virginia.  The veteran entered the Wal-Mart and asked for 
shells for his guns.  The veteran put a gun to his neck as 
though he was going to kill himself and the woman gave him 
some shells.  The veteran left the Wal-Mart and drove to 
another street and the police shot him.  

The appellants' representative argued that the veteran 
exhibited many of the symptoms of post-traumatic stress 
disorder and, if this disorder had been diagnosed, the whole 
tragedy might not have happened.  

In a December 2000 letter, the Virginia State Police stated 
that they were unable to provide VA with an investigative 
report because criminal investigative reports are excluded 
from dissemination under the Freedom of Information Act.  The 
State Police indicated that they could provide VA with a 
summary of the report of the criminal incident.  

The State Police stated that on April [redacted], 1996, a special 
agent investigated the death of the veteran.  The veteran was 
involved in an exchange of gunfire with a Bluefield police 
officer and a State Police officer.  As a result of the gun 
battle, the veteran was fatally injured.  

In a January 2001 statement, C. S. stated that he was in Wal-
Mart and saw the veteran trying to buy shells for his guns.  
The veteran had a pistol and shotgun with him.  When the 
veteran held the shotgun under his chin, C. S. left that area 
of the store.  

In January 2001, five lay statements were received in support 
of the appellants' claim.  The lay statements were written by 
friends and acquaintances of the veteran, who stated that the 
veteran's personality and behavior had changed after serving 
in the Persian Gulf.  

At the February 2003 hearing, the appellants testified to the 
veteran's short temper following his release from active 
duty.  

They also stated that the week before the veteran was killed, 
he was at Beckley VA Hospital for treatment and was told that 
there was nothing else that could be done for him.  

The most recent records from Beckley VA Medical Center were 
obtained and associated with the claims file.  The veteran 
was last treated in February 1995 for peptic ulcer disease.  


Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Where a veteran served for at least 90 days during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).   



Analysis

The appellants and their representative essentially assert 
that the veteran incurred a psychiatric disorder during 
service and this led to his changed behavior that caused the 
shoot out with the police and ended in his death.  

The evidence of record shows that the veteran died on April 
[redacted], 1996.  The death certificate indicates that the immediate 
cause of death was that of gunshot wound to the chest and 
acute hemorrhage exsanguinated from injury to the head and to 
the aorta and perforation to the left lung.  

An autopsy was performed and confirms this cause of death.  
The evidence of record shows that the veteran was shot and 
killed by a police officer after an exchange of gunfire with 
the police.  The toxicology report indicates that the 
veteran's blood ethanol was .12 percent.

At the time of the veteran's death, service connection was in 
effect for peptic dyspepsia with history of duodenal ulcer.  

There is no medical evidence of record which establishes a 
relationship between the veteran's cause of death and the 
service-connected disability, and the appellants do not 
allege that there was a relationship.  The medical evidence 
of record does not suggest that the service-connected peptic 
dyspepsia with history of duodenal ulcer was either the 
principal or contributory cause of death.  

There is no medical evidence to show that the veteran had an 
innocently acquired psychiatric disability due to disease or 
injury in service. The service medical records do not reflect 
any complaints, findings, or diagnosis of a psychiatric 
disorder.  

The post-service medical evidence also does not reflect a 
diagnosis of a psychiatric disorder.  In fact, the May 1993 
VA examination report indicates that psychiatric examination 
was negative.  There is no medical evidence of record to 
support the lay assertions that the veteran had a psychiatric 
disorder or any mental unsoundness, evidenced by his 
purported suicidal ideation, that was the caused or 
contributed to the events that led to demise.  

The appellants have submitted statements in which they assert 
that the veteran's behavior had changed after returning from 
the Persian Gulf.  They also indicated that the veteran had 
some symptoms of post-traumatic stress disorder such as 
nightmares.  The appellants also submitted statements from 
the veteran's friends.  The friends stated that the veteran 
had changed after returning from service in the Persian Gulf.  

Although the appellant and other laypersons are competent to 
provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no evidence of record that the appellants themselves 
or the veteran's friends possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether the veteran currently had a psychiatric 
disorder that was incurred in service.  See Espiritu, supra.  

Thus, their statements are cannot be considered to be 
competent evidence that the veteran had an innocently 
acquired psychiatric disorder that was incurred in or 
aggravated by service.  

As discussed hereinabove, there is no medical evidence of 
record which shows that the veteran had a psychiatric 
disorder which was incurred in or related to service.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  Therefore the preponderance of the evidence is 
against the claim of service connection for the cause of the 
veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


